Citation Nr: 0022987	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of bilateral frostbite of the feet for the 
period from January 1992 to January 11, 1998.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of frostbite of the left foot, for the period 
from January 12, 1998, forward.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of frostbite of the right foot, for the period 
from January 12, 1998, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Service connection for residuals of frostbite of both feet 
was granted in a Board decision dated in October 1995.  This 
case was the subject of a Board remand dated in January 1998, 
an April 1998 hearing before the undersigned Board member, 
and a Board remand dated in July 1998.

The issues of entitlement to initial ratings in excess of 20 
percent for residuals of frostbite of the left foot and the 
right foot, respectively, for the period from January 12, 
1998, forward, are addressed in the REMAND portion of this 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of an 
initial rating in excess of 10 percent for residuals of 
bilateral frostbite of the feet for the period from January 
1992 to January 11, 1998, has been obtained by the RO.

2.  For the period from January 1992 through January 11, 
1998, the veteran's residuals of inservice bilateral 
frostbite of the feet were not manifested by moderate 
swelling, tenderness, or redness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of bilateral frostbite of the feet for the 
period from January 1992 through January 11, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 
4.104, Diagnostic Code 7122 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims entitlement to a rating in excess of 10 
percent for bilateral frostbite of the feet for the period 
from January 1992 to January 11, 1998.

During an August 1988 VA examination, the diagnosis was pain, 
both feet, general medical examination negative, no vascular 
pathology found.

The diagnosis during an April 1992 VA cardiovascular 
examination was normal cardiac and peripheral vascular 
examination.  During an April 1992 VA examination of the 
feet, when squeezing the metatarsal heads mild sensation of 
burning was described, with no apparent distress.  There was 
no pain upon palpation of the metatarsal heads.  The veteran 
related a great amount of stress while walking, and being 
unable to stand up on the balls of his feet when they were 
exhausted.  Upon physical examination, posture was within 
normal limits when standing.  There was normal subtalor joint 
motion with both supination and pronatory components.  
Raising of the toes and heels was within normal limits.  The 
veteran had flexible pes planus bilaterally.  Function was 
within normal limits bilaterally.  Elicited gait was antalgic 
while ambulating.  Examination of the skin was within normal 
limits.  The diagnostic impression was pes planus with 
flexible flat foot bilaterally and antalgic gait with 
possible neuritis of the medial plantar nerve bilaterally.  

During a November 1995 VA examination, the veteran complained 
of a sharp, constant pain in the forefoot of both feet across 
the metatarsophalangeal joints.  The pain was not alleviated 
by resting, sitting or medication.  Cold weather was an 
aggravating factor.

Upon physical examination, the veteran walked slowly and 
complained of foot pain.  He could rise up on his toes and 
heals, but only with a lot of effort.  The appearance of the 
feet was bilateral pes planus.  The intrinsic musculature was 
functioning, and there was no evidence of intrinsic 
contracture.  Pulses were normal and there were no skin 
changes.  X-rays showed mild degenerative changes of the 
feet, otherwise normal.  The diagnoses were bilateral foot 
pain and bilateral pes planus of the feet.  The examiner 
found that there was no current objective evidence of 
residual signs of frostbite. 

During treatment for pain in November 1995, the veteran 
complained of sharp, agitate, aching, burning, and pins and 
needles pains in his feet.  Cold weather was an aggravating 
factor.  Objective findings by X-ray showed mild degenerative 
changes.  The bones, joints, and soft tissues were otherwise 
normal.  

Private medical records dated in January 1996 show that the 
veteran was grossly intact on neurological examination, that 
there was no edema, and that pulses were 2+ in the feet.  The 
diagnosis was history of frostbite of the feet.  

A private radiological report of the feet in dated in 
February 1996 shows an impression of degenerative joint 
disease of the first MTP joints bilaterally, "otherwise 
okay."

VA records of treatment in October 1997 show that the veteran 
was seen for and diagnosed as having post-frostbite 
peripheral neuropathy, with preservation of sensation and 
reflexes.  Upon physical examination, there was no decrease 
in sensation.

Records of treatment at a VA pain clinic from January 1998 to 
October 1998 reveal that the veteran was seen for foot pain 
secondary to frostbite.  He complained of burning and 
tingling pain in his feet.   His condition in May 1998 was 
described as peripheral neuropathy secondary to frostbite.  
He had trouble tolerating, or declined, the medications 
prescribed.  In October 1998 he was seen by the podiatry 
clinic.  Upon attempts at neurological and musculoskeletal 
exam he was noncompliant, and the physician believed the 
results of the examination to be equivocal.  The assessment 
was non-compliant patient seeking handicap-parking permit.

During an April 1998 Board hearing, the veteran testified he 
was receiving VA treatment and was going through the process 
of trying different medications.  He described his foot pains 
as throbbing, burning, numbness, and pins and needles.  He 
said the pain was equally severe in both feet.  He said the 
pain was constant, and not induced by walking.  He indicated 
that the pain caused him to only get two to three hours of 
sleep at night.  He described treatments in the form of 
prescribed pills, shots and shoes.  He sad his feet were not 
always swollen and declined to answer questions as to how 
frequently they were swollen.

Analysis

New regulations for the rating of cardiovascular 
disabilities, to include cold injury residuals, went into 
effect on January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997) (codified at 38 C.F.R. § 4.104 (1998)).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the effective date rule, 38 U.S.C.A. § 5110(g), 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  see 
also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  In essence the new regulations 
may only be applied from the date they became effective 
forward.  See also, VAOPGCPREC 3-2000.  Thus, for the period 
of the pendency of the veteran's claim addressed in the 
decision portion of this action, namely the period prior to 
January 12, 1998, the new regulations may not be applied.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the regulations in effect prior to January 12, 1998, 
residuals of bilateral frozen feet were rated as 50 percent 
disabling with loss of toes, or parts, and persistent severe 
symptoms;  30 percent disabling with persistent moderate 
swelling, tenderness, redness, etc.;  and 10 percent 
disabling with mild symptoms, chilblains.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

In the present case, the veteran's bilateral residuals of 
frozen feet are rated as 10 percent disabling for the period 
from January 1992 to January 11, 1998.  As discussed above, 
only the regulations in effect prior to January 11, 1998, may 
be applied for this period.  Medical evidence for the period 
from January 1992 to January 1998 shows varying diagnoses, to 
include peripheral neuropathy secondary to frostbite and mild 
degenerative joint disease.  The records reflect recurring 
difficulties in finding objective manifestations of residuals 
of frostbite.  In any event, there is no diagnosis or 
complaint of the explicit criteria for a 30 percent rating 
under the old regulations, namely, moderate tenderness, 
redness, or swelling of the feet.  Since none of the criteria 
for the next higher rating of 30 percent for bilateral cold 
injury of the feet have been met, the claim for a rating in 
excess of 10 percent must be denied.

 
ORDER

The claim for an initial rating in excess of 10 percent for 
residuals of bilateral frostbite of the feet for the period 
from January 1992 to January 11, 1998, is denied.


REMAND

As noted above, new regulations for the rating of 
cardiovascular disabilities, to include cold injury 
residuals, went into effect on January 12, 1998.  See 62 Fed. 
Reg. 65207-65224 (1997) (codified at 38 C.F.R. § 4.104 
(1998)).  Pursuant to the Board's July 1998 remand, the 
veteran underwent VA examinations in July 1999 and September 
1999 for the purpose of determining the severity of his 
bilateral service-connected residuals of cold injury of the 
feet.  Unfortunately, the examination results viewed in the 
context of new regulations raise some latent questions as to 
the etiology of the veteran's current disability of the feet.  
The September 1999 VA examination report includes diagnoses 
of organic residuals of frost bite with neuropathic pain and 
with objective evidence of blunting of sensation in the toes;  
and pes planus deformity causing pain in the arch and in the 
midplantar aspect of both feet, which radiates up to both 
legs, explicitly found to be unrelated to the frost bite.  
Additionally, the examiner stated that the residuals of the 
frozen feet had not affected the veterans' ability to perform 
routine functions.  Moreover, X-rays of the feet have 
repeatedly shown mild degenerative changes, but the 
concurrent diagnoses raise the question as to whether the 
degenerative changes are related frostbite, pes planus, some 
other etiology, or some combination thereof.  X-ray 
abnormalities are among the revised rating criteria for cold 
injuries.

Also, in a March 2000 letter to the RO, the veteran asserted 
that his condition was getting worse by the day.  He asserted 
that some days his condition was so bad he could not walk at 
all.  He wrote that things that he could do a few months ago 
he could not do at all anymore.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
residuals of cold injury to the feet, 
especially with respect to all treatment 
received since January 1998.  After 
obtaining any required releases from the 
veteran, the RO should request copies of 
all indicated records which have not been 
previously obtained.

2.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the nature and etiology of his 
current residuals of cold injury to the 
feet.  Each foot should be evaluated 
individually.  The examiner should 
discuss the presence and extent of any 
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  The examiner should 
also discuss the presence and extent of 
any persistent moderate swelling, 
tenderness, redness, etc.  

Additionally, the examiner should state 
the extent to which any X-ray 
abnormalities or other symptoms are 
attributable to residuals of frostbite, 
as opposed to other underlying conditions 
(for example, pes planus).  In making 
this determination, the examiner must 
review the service medical records to 
ascertain the nature and extent of the 
original cold injury, as well as other 
foot problems (such as pes planus) that 
existed during service.

Also, the examiner should provide an 
opinion as to whether or to what extent 
the residuals of cold injury interfere 
the veteran's ability to perform routine 
functions or obtain or maintain 
employment.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 
 
4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



